         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  DOROTHY HYNSON,

                                        Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        CV 118-135

                  ANDREW M. SAUL, Commissioner of Social Security
                  Administration,

                                        Defendant.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                     IT IS ORDERED AND ADJUDGED
                     pursuant to the Order dated November 26, 2019 adopting the Report and Recommendation of the

                     Magistrate Judge as the Court's opinion and pursuant to sentence four of 42 U.S.C. § 405(g),

                     that the final decision of the Commissioner is reversed and this case is remanded to the

                     Commissioner for further consideration in accordance with the Court's opinion.




            11/26/2019                                                          Scott L. Poff
           Date                                                                 Clerk



                                                                                (By)
                                                                                  y) Deputy Clerk
GAS Rev 10/1/03
